—Judgment, Supreme *277Court, New York County (William Wetzel, J.), rendered January 30, 1997, convicting defendant, after a nonjury trial, of conspiracy in the fifth degree (two counts), bribing a labor official (two counts) and knowingly participating in a specific prohibited financial interest and transaction in violation of Labor Law § 723 (1) (d), §§ 724 and 725 (4), and sentencing him to five years probation with an aggregate fine of $6,500 and 200 hours of community service, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence, along with reasonable inferences that may be drawn therefrom, established each element of the crimes of which defendant was convicted, and also established that defendant’s conduct was voluntary and was not the product of extortion or coercion (see Penal Law § 180.20). We have considered and rejected defendant’s remaining arguments. Concur—Mazzarelli, J.P., Saxe, Lerner and Marlow, JJ.